Exhibit 10.3(a)

June 1, 2014

Graham Capital Management, L.P.

Rock Ledge Financial Center

40 Highland Avenue

Rowayton, CT 06853

Attention: Mr. Paul Sedlack

Re: Management Agreement Renewals

Dear Mr. Sedlack:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2015 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Fairfield Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P. II

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

Fairfield Futures Fund L.P. II

 

  •  

CMF Graham Capital Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

Very truly yours,

 

CERES MANAGED FUTURES LLC

  By:  

/s/ Alice Lonero

   

Alice Lonero

Chief Financial Officer

  GRAHAM CAPITAL MANAGEMENT, L.P.   By:  

/s/ Paul Sedlack

    Print Name: Paul Sedlack  

AL/sr